DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-8, 10-15, 17-23 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … the first reputation score being based on at least one of a first determination that the device has been infected by malware and a second determination that the IP address of the device has been used to communicate with a different device that is infected by malware, the conditional communication policy based on the first reputation score assigned to the device; assigning a second reputation score to the device based on network activity of the device, the second reputation score being different than the first reputation score; and in response to assigning the second reputation score to the device, modifying a group policy membership of the device from a first policy group associated with the first reputation score to a second policy group associated with the second reputation score, the second policy group being associated with one or more device having the second reputation score…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15.
Therefore, claims 3-7, 21-23, 10-14, 17-20 are allowable as being dependent upon independent claims 1, 8, 15.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to network analytics and a process of analyzing a malware tracker for IP addresses of hosts….

Touboul (Pub. No. US 2007/0199060); “System and Method for Providing Network Security to Mobile Devices”;
-Teaches the security engines executes security programs based on the security policies and on security data…see par. 48-49.

Sallam (Pub. No. US 2011/0185423); “Method and System for Detection of Malware that Connect to Network Destinations through Cloud Scanning and Web Reputation”; 
-Teaches reputation server application may update a reputation score for an entry which was reported by monitor…see par. 58-59.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436